Case 19-06086-TLM          Doc 9     Filed 05/29/20 Entered 05/29/20 14:36:40               Desc Main
                                     Document      Page 1 of 3



Noah G. Hillen, ISB No. 7690
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 6538
Boise, Idaho 83707
Telephone (208) 297-5774
Facsimile (208) 297-5224
ngh@hillenlaw.com

                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

In Re:                                                  Chapter 7

Five Star Ventures, LLC                                 Case No. 17-01598-TLM

                        Debtor.                         SECOND MOTION FOR STAY OF
                                                        ADVERSARY PROCEEDING
_____________________________________

NOAH HILLEN, as chapter 7 trustee of the                Adv. No. 19-06086-TLM
bankruptcy estate of Five Star Ventures, LLC,

         Plaintiff,

vs.

JASON SLATTER, an individual.

          Defendant.


      NOTICE OF MOTIONAND OPPORTUNITY TO OBJECT AND FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within 14 days of the date of service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
a hearing on the objection and file a separate notice of hearing.




SECOND MOTION FOR STAY - 1
Case 19-06086-TLM         Doc 9    Filed 05/29/20 Entered 05/29/20 14:36:40            Desc Main
                                   Document      Page 2 of 3



        Noah Hillen, the chapter 7 Trustee (“Trustee”) of the estate of Five Star Ventures, LLC

(the “Debtor”), seeks to enlarge the current stay of this Adversary Proceeding from May 31,

2020 to December 1, 2020. On December 23, 2019, this Court stayed this Adversary Proceeding

due to the ongoing litigation in Case No. CV01-18-12865 pending in the District Court of the

Fourth Judicial District of the State of Idaho, in and for Ada County (the “State Court Ligation”).

The outcome of the State Court Litigation will likely impact the relief sought in this Adversary

Proceeding. The State Court Litigation is still ongoing. Should this motion be granted, Trustee

requests that Defendant’s deadline to file a responsive pleading in this case be December 30,

2020.

        Dated May 29, 2020.

                                                             /s/ Noah Hillen_____
                                                             Chapter 7 Trustee




SECOND MOTION FOR STAY - 2
Case 19-06086-TLM       Doc 9    Filed 05/29/20 Entered 05/29/20 14:36:40        Desc Main
                                 Document      Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 29, 2020, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

None.

      AND, I FURTHER CERTIFY that on such date I served the foregoing on the following
non-CM/ECF Registered Participants by first class mail, postage prepaid:

Jason Slatter                                 Trevor Hart
12945 W. Woodspring St.                       P.O. Box 637
Boise, ID 83713                               Boise, ID 83701




                                                 /s/ Noah G. Hillen




SECOND MOTION FOR STAY - 3
